PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/874,931
Filing Date: 19 Jan 2018
Appellant(s): Mario Kojer et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2022.


JUDGE’S SUMMARY
	
The claimed invention is directed to a back or undo or redo button similar to that in computer program tool bars used in programming. Prior sequential user input or desired operating indication is reset or repeated or restored or retrieved. A release time between such indications is predefined period of time, such as, approximately 1 second, approximately 3 or approximately 5 seconds or more.
Appellant has not responded to the double patenting rejection of the final rejection. It is based upon parent patent US 9912333.  The patent claims recite a feature similarly repeated in appealed claims:
….

a physical reset control element configured to, in response to actuation
of the physical reset control element by a user, reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, 
wherein the at least one most recently made modification is carried out within the predefined period of time. (Emphasis added Appellants) 

During prosecution of the patent, Appellant argued on page 9 of the amendment dated 7/19/2017 that Baier (US 7786400), applied in a final rejection dated 9/6/2017 [Final Rej. p 7] taught  “a certain time interval between the signal …by the user … and the resetting signal… should be less than 5 seconds, advantageously less than 2 seconds (see Col 4,11.15 - 25)”, for a cooktop having a physical reset control element, taken alone or in combination, did not teach “any particular control element and instead teaches a cooking appliance capable of ignoring inputs exceeding a particular amount of time”. “[P]redefined period of time” was an amended phrase replacement for “predetermined period of time” in response to a rejection under 35 USC 112. Appellant’s specification does not define the phrase. No algorithm is disclosed.
However Bair additionally teaches (Col 8, ll. 20-35):
The desired operation (e.g., activating the function or control by the user) can be concluded from this typical curve pattern (fig. 2) for an operating process. As a function of the desired use or evaluating method for the operation, either the pressing action, or the release, can be looked upon as the desired operating indication. If a particularly rapid reaction to an operating process is desired, then upon pressing, i.e. during the drop of the signal curve, an operating process can be detected as such and a function initiated as from a specific value, which corresponds to a specific operating path. However, if certain undesired or faulty actuations, for example through the application of objects or an unintentional wiping over an operating field are to be excluded, then it is recommended that the release time be awaited. This must be in a given time window with respect to the pressing time, for example approximately 1 second. These different methods can be deposited or filed in an associated evaluation or control circuitry and performed in this way.(Emphasis and insert PTO)
Baier’s cooktop, fig 1-3:              
    PNG
    media_image2.png
    666
    456
    media_image2.png
    Greyscale

Appellant’s disclosure in its publication (¶¶12-15) tracks these teachings of Baier. Baier was cited but not applied in the present prosecution in light of appellant’s prior incomplete remarks.  Appellant’s claims reciting “a predetermine period of time” were known from prior art previously applied against the same claimed feature and is taught by additional references applied in the final rejection on appeal. 
Hirata et al (US 6097016) teach this in (c 10 l 50-67 predetermined period of time, applicable to panel entries) at least. Denny et al (US 6396032) teach this in (abstract and col 5 line 30-col 6 line 45.) at least. See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated. Raskin (US 2019/0179504) teach this in (¶¶ 11,15, 20,22, 99,100 undo, redo,dedicated key,219 at any time).  
The claims are argued by Appellant as a group (App. Br. 31, 41, and 44).
Appellant does not address the claim interpretation under 35 USC 112(f).
It is the position of the PTO Art Unit 3761 that the presently claimed invention is known in the art area and/or obvious therefrom. Presently claimed subject matter encompasses millions of possible parameters and constructions insufficiently described in the specification and recited vaguely and indefinitely under 35 USC 112(a),(b).
Examiner requests notification of filing of any Reply Brief because such is not docketed with a response period to so apprise. An opportunity to file a response is requested as is attendance at any Appeal Hearing. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The Final Rejection has some formal matter changes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9912333. Although the claims at issue are not identical, they are not patentably distinct from each other because at best as the parameter is heat setting and timer which is not nonobvious over the claims in the present application. Independent claims 1,17,19 whose scope encompasses timer and heat setting and dependent claims 14, 15 reciting such are not patentably distinct from independent claims 1-18 of the patent also reciting these features.
The rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory device” in claims 9,10-11,12 and “cooking device” in claim 19. The generic placeholder is “device”. It is modified by functional language. There is no clear linked corresponding structure in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appellant’s remarks on page 6 are exemplary of linked corresponding structure. However these remarks are not exclusive rather an example or possibility. There is no clear structure for the recited phrases. The subject terms can be recited structurally, that is not including a generic placeholder. 
The structure is apparently any household appliance (par 34,35,42,fig 1) and  “might” be a memory (par 27). This support is vague and speculative. 
The claim interpretation is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10-11,12,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “memory device” and “cooking device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linked corresponding structure for the subject recitations.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The rejection is maintained. The remarks and citations provided by appellant are exemplary but not exclusive. There is no clear structure for a memory device for all cooking devices. No programming or algorithms are disclosed. Does appellant rely upon known algorithms and programming? 
The structure is apparently any household appliance (par 34,35,42,fig 1) and  might be a memory (par 27). This support is vague and speculative. 
The claims are vague and indefinite. 
The rejection is maintained.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite any memory with any appliance operable to input a sequence of a plurality of modifications that modify at least one operating parameter of a household appliance and reset a modification from a sequence of recently made modifications. The written description is insufficient because the combination of memory and appliances have millions of possibilities in that the memory contains associated software and the appliances have differing parameters and constructions. The specification only exemplifies a cooktop with hotplates at ¶49 and memory generally that may be an area of a central control unit ¶27. Juno Therapeutics, Inc. v. Kite Pharma Inc. (CAFC 2021).
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hirata et al (US 6097016).
Hirata discloses for claim 1: (Currently amended) A household appliance (title) comprising: at least one physical control element (108, fig 19,20,21, 129, 227,229, c 1 l 10-c 2 l 20, ,fig 2, 10,11,12,) operable to input a sequence of a plurality of modifications (operation panel,108,128,208,227,fig 19,20,21,c 1 l 10-c 2 l 20) (c 4 l 65- c 5 l 25, elements17,18, fig 2) each of the plurality of modifications modify at least one operating parameter of the household appliance(c 1 l 10-c 2 l 20-cooking cycle,conditions, progress of cooking, fig 19,20,21) ( c 4 l 65- c 5 l 25 cooking cycle, fig 2); and a physical reset control element (133-reset,arrow keys 224, fig 19,20,21) (set 132,back key 13, next key 14,index key 16,bookmark key 15,sensor 84 temperature,humidity) configured to, in response to actuation of the physical reset control element by a user, reset, within a predefined period of time (c 10 l 50-67 predetermined period of time, applicable to panel entries), at least one most recently made modification from a sequence of recently made modifications(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 1 l 40-65 switch to previous and next screens,fig 19-21) (c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to) , wherein the at least one most recently made modification is carried out within the predefined period of time(c 1 l 30-35, 40-50 operated to select a desired operation, c 2 l 10-15 displays one after another, and time consuming, fig 19-20) (c 10 l 50-67 predetermined period of time,conventional).

2. (Original) The household appliance of claim 1, wherein the sequence of recently made modifications includes the at least one operating parameter modified by the at least one physical control element(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

3. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset a number of modifications most recently made from the plurality of modifications of the at least one operating parameter made using the at least one physical control element to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

4. (Previously presented) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45,c 8 l 5-10).

5. (Original) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of a number of actuations of the at least one physical control element carried out consecutively, wherein the number of actuations are carried out consecutively within the predefined period of time(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to ,c 8 l 5-10, c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again, c 10 l 50-67 predetermined period of time).

6. (Original) The household appliance of claim 5, wherein the predefined period of time is at least three seconds(fig 5, c 7 l 10-15 3 sec).

7. (Original) The household appliance of claim 1, wherein the predefined period of time is approximately five minutes(c 10 l 25-30 “displayed” five minutes is implicit, l 50-60).

8. (Original) The household appliance of claim 1, wherein the at least one most recently made modification is resettable after the household appliance has been switched off, up to another predefined period of time(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

9. (Previously presented) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one most recently made modification and to restore the at least one most recently made modification by actuation of the physical reset control element(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

10. (Original) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one operating parameter with each modification which it undergoes(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

11. (Original) The household appliance of claim 10, wherein the at least one operating parameter is at least one current period of time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time, fig 2,19,20,21,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

12. (Previously presented) The household appliance of claim 10, wherein the memory device is configured to automatically erase storage of the at least one most recently made modification, when the at least one operating parameter has not been changed by the modification(c 11 l 1-2 switched back to initial state by end key, c 4 l 30-35 erased,cancel key 20,219,c 7 l 9-25,c 11 l 45-50 erased).

13. (Original) The household appliance of claim 1, further comprising a cooking device with a cooktop(c 1 l 5-15 cooking apparatus with operational panel, implicit).

14. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of adjustment of a heat setting, adjustment of a zone addition, adjustment of a heat boost and adjustment of a timer time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

15. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of activation of a timer 43g , activation of a roasting sensor system (84, c 4 l 15-30), activation of an automatic program system 1217,15, activation of a selection/menu button 12,227,18,19, activation of a child lock G1,alarm 85, activation of a wipe protection (c 12 l 5-25 clean, boundary fig 43, cleaning key)and activation of a hotplate by actuating a main switch(4, fig 8,fig 14 A-14H, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key,43g).

16. (Original) The household appliance of claim 1, wherein the at least one physical control element is a control panel (fig 2,8,9,12B,13,19-21)of a sensor array (84,fig 1) and the physical reset control element is a control area of the sensor array(fig 2,8,9,12B,13,19-21).

17. (Currently amended) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time. See the rejection of claim 1.

18. (Original) The method of claim 17, wherein the most recently made modification is resettable at least during normal operation(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

19. (Currently amended) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a) (c 10 l 50-67 predetermined period of time).See the rejection of claim 1.

20. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset the at least one most recently made modification from the sequence of recently made modifications to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a). See the rejection of claim 3.
The reference is in the same field of endeavor and address the same or similar problem in software implementation in appliances using algorithmic design and programming for user input conveying a selection of content.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Alternative rejections
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denny et al (US 6396032) in view of Hirata et al (US 6097016).
1. (Currently amended) A household appliance (oven c 1 l 15-20) comprising: at least one physical control element (c 5 l 45-65 keyboard,fig 4, analog input, appropriate input and output interfaces, c 1 l 25, c 2 l 62,processor 22) operable to input a sequence of a plurality of modifications(c 5 l 45-65,fig 4), each of the plurality of modifications modify at least one operating parameter of the household appliance(c 5 l 45-65,fig 4); and a physical reset control element (fig 2, 24,fig 3, 24, fig 4 routine 215,245,240,250,255, keyboard)configured to, in response to actuation of the physical reset control element by a user(c 6 l 5-60 user), reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications(c 3 l 15-40, fig 4, c 5 l 45- c 6 l 60), wherein the at least one most recently made modification is carried out within the predefined period of time (abstract and col 5 line 30-col 6 line 45.). See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated.

17. (Original) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(abstract and col 5 line 30-col 6 line 45.). See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated. See the rejection of claim 1.

19. (Original) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time. (abstract and col 5 line 30-col 6 line 45.) See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated. See the rejection of claim 1.

Denny in abstract and col 5 line 30-col 6 line 45 teaches a sequential heating reset process for a cooking device:
(10)   Processor monitor 24 functions as a watchdog timer to reset processor 22 if the monitor does not receive a periodic signal from the processor. A suitable processor monitor is Sipex Corp.'s Part No. 1232CPA and a suitable processor is Motorola Inc.'s MC68HC705P6A. The monitor receives via line 53 a periodic low strobe input at pin ST from a suitable output pin STROBE OUT on the processor. For the 1232CPA, with the time delay set pin TD tied to the power supply input voltage VCC, the selected time-out period for receipt of a low strobe input from the processor is 1.2 seconds. If line 53 goes high for longer than 1.2 seconds, the monitor 24 will issue a reset command to the processor via line 54. In the configuration shown in FIG. 3, a low output from pin RST will be sent to the processor for reset. VCC, through dropping resistor R9 (4.7 kohms), normally holds pin RESET on the processor high. 
(11)   FIG. 4 is a flow diagram illustrating a process of storing cooking parameters at incremental time periods and recovering the last stored valid parameters after processor 22 receives an unintentional reset command. Prior to executing a cooking process, the user enters input data for the desired cooking mode or state from a suitable input device (not shown), such as a keyboard, into processor 22. As a cooking program is executed by processor 22 in the cooking state, the processor writes current cooking state parameters to device 26 at incrementally selected time periods as further described below. Cooking state parameters can include remaining cooking time, elapsed holding time, oven temperature, remaining fan pulse time and any other parameters necessary for a controlled heating of the product. The incremental parameters are written in sequential memory blocks in device 26. Stored in each memory block is a unique block number that sequentially identifies memory blocks in the order in which they are stored. The last stored block has the highest block number. 
(12)   Upon initiation of a reset, the cooking program starts execution at the beginning of the program. Relative to the recovery of the last stored cooking parameters and continuation of a cooking state that may have been executing at the time of reset, routine 205 in FIG. 4 makes an initial determination as to whether the reset was due to a first startup of the controller. If this is the first startup, the program executes initialization routine 210 and restarts the cooking program. 
(13)   If the reset occurs after first startup, program routine 215 initially determines the last stored block by identifying the memory block with the highest block number. Routine 215 then determines whether a VALID flag is set in the last stored data block. If the user has inputted a STOP cooking state execution command, a data block is stored in device 26 with the VALID flag not set. Therefore, if the VALID flag data is not set, the cooking program enters the recipe programming state routine 220 in which the processor waits for the user to enter a START cooking state execution command 225. After the user inputs initial cooking state parameters and the START command is entered, the current cooking state parameters are stored by routine 230. The current cooking state parameters are saved as valid cooking state parameters 235 and the cooking state program routine 240 executes. 
(14)   If routine 215 determines that the VALID flag is set in the last stored data block before reset occurred, the data block represents the last stored incremental cooking state parameters before reset. Processor 22 executes routine 245 in which it reads the last stored cooking state data and continues execution of cooking state program routine 240. Optionally, prior to continued execution of cooking state program routine 240, the processor can evaluate whether the present temperature of the heating chamber 10 as sensed by thermistor 6 has dropped below a pre-determined value. If the temperature of the heating chamber has dropped to a sufficiently low temperature when the attempt is made to continue execution of, the cooking state program, for example, 50.degree. F., when the heating chamber was at 400.degree. F. prior to reset, a significant period of time has elapsed between the reset command and the attempt to continue execution of the cooking state programming routine. This would occur, for example, when a lengthy power interruption was encountered. Under these conditions, continuation of the cooking state process may not be preferred. 


    PNG
    media_image3.png
    650
    453
    media_image3.png
    Greyscale


See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated.
The reference is in the same field of endeavor and address the same or similar problem in software implementation in appliances using algorithmic design and programming for user input conveying a selection of content.
Denny teaches in the abstract a method for continued execution of a heating process after and unavoidable an unintentional interruption. Denny in column 2 lines 50 to 55 teaches an efficient method of storing incremental cooking parameters during execution of a heating process so that if an unintentional reset occurs during the execution of the heating process the last set of valid cooking parameters can be recovered to continue operation of the process from the point before the reset. 
Denny teaches reset in cooking processes to address processing issues for cooking processes making the appliance more versatile in the preparation of food products.
In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (reference teaches away from combination “when a person of ordinary skill, upon reading the reference . . . would be discouraged from following the path set out in the reference”).
“‘[A] reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.’” In re Baird, 16 F.3d 380, 383 (Fed. Cir. 1994) (quoting In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979)).
“What a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.” In re Bell, 991 F.2d 781, __, 26 USPQ2d 1529, 1531 (Fed. Cir. 1993).
Here Denny teaches a control circuit for a method for continued execution of a heating process after an unavoidable and unintentional interruption with a sensor, such as a thermistor, connected to an input of the circuit component. An example is disclosed for a sensor subjected to an EMI pulse. The example is not exclusive or preclusive for use of the method and control circuit.
The claim differs in the particular physical control element and particular physical reset control element.
Hirata teaches such conventional element in (108, fig 19,20,21, 129, 227,229, c 1 l 10-c 2 l 20, ,fig 2, 10,11,12,) and such conventional physical reset control element in (133-reset,arrow keys 224,set 132,back key 13, next key 14,index key 16,bookmark key 15,sensor 84 temperature,humidity).
The advantage is use of conventional elements.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary each of the inputs of Denny by supplementing such for inputs as taught by Hirata for use of conventional elements. 
All that happened here is that the claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
References are to Hirata.
2. (Original) The household appliance of claim 1, wherein the sequence of recently made modifications includes the at least one operating parameter modified by the at least one physical control element(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

3. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset a number of modifications most recently made from the plurality of modifications of the at least one operating parameter made using the at least one physical control element to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

4. (Previously presented) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45,c 8 l 5-10).

5. (Original) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of a number of actuations of the at least one physical control element carried out consecutively, wherein the number of actuations are carried out consecutively within the predefined period of time(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to ,c 8 l 5-10, c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again, c 10 l 50-67 predetermined period of time).

6. (Original) The household appliance of claim 5, wherein the predefined period of time is at least three seconds(fig 5, c 7 l 10-15 3 sec).

7. (Original) The household appliance of claim 1, wherein the predefined period of time is approximately five minutes(c 10 l 25-30 “displayed” five minutes is implicit,l 50-60).

8. (Original) The household appliance of claim 1, wherein the at least one most recently made modification is resettable after the household appliance has been switched off, up to another predefined period of time(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

9. (Previously presented) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one most recently made modification and to restore the at least one most recently made modification by actuation of the physical reset control element(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

10. (Original) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one operating parameter with each modification which it undergoes(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

11. (Original) The household appliance of claim 10, wherein the at least one operating parameter is at least one current period of time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time, fig 2,19,20,21,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

12. (Previously presented) The household appliance of claim 10, wherein the memory device is configured to automatically erase storage of the at least one most recently made modification, when the at least one operating parameter has not been changed by the modification(c 11 l 1-2 switched back to initial state by end key, c 4 l 30-35 erased,cancel key 20,219,c 7 l 9-25,c 11 l 45-50 erased).

13. (Original) The household appliance of claim 1, further comprising a cooking device with a cooktop(c 1 l 5-15 cooking apparatus with operational panel, implicit).

14. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of adjustment of a heat setting, adjustment of a zone addition, adjustment of a heat boost and adjustment of a timer time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

15. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of activation of a timer 43g , activation of a roasting sensor system (84, c 4 l 15-30), activation of an automatic program system 1217,15, activation of a selection/menu button 12,227,18,19, activation of a child lock G1,alarm 85, activation of a wipe protection (c 12 l 5-25 clean, boundary fig 43, cleaning key)and activation of a hotplate by actuating a main switch(4, fig 8,fig 14 A-14H, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key,43g).

16. (Original) The household appliance of claim 1, wherein the at least one physical control element is a control panel (fig 2,8,9,12B,13,19-21)of a sensor array (84,fig 1) and the physical reset control element is a control area of the sensor array(fig 2,8,9,12B,13,19-21).

17. (Currently amended) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time. See the rejection of claim 1.

18. (Original) The method of claim 17, wherein the most recently made modification is resettable at least during normal operation(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

19. (Currently amended) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a) (c 10 l 50-67 predetermined period of time).See the rejection of claim 1.

20. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset the at least one most recently made modification from the sequence of recently made modifications to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a). See the rejection of claim 3.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raskin (US 2019/0179504) in view of Hirata et al (US 6097016).
1. (Currently amended) A household appliance (computer ¶4) comprising: at least one physical control element(interface ¶¶4,5,33 keyboard, squeeze mouse,button,user input) operable to input a sequence of a plurality of modifications, each of the plurality of modifications modify at least one operating parameter of the household appliance(¶¶11,15); and a physical reset control element configured to, in response to actuation of the physical reset control element by a user, reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications(¶¶ 11,15, 20,22, 99,100 undo, redo,dedicated key,219 at any time), wherein the at least one most recently made modification is carried out within the predefined period of time (¶¶ 11,15). ¶¶33- appliance, 298- integrated with existing data structure, 100-storage. Reset is interpreted as undo or redo.

17. (Original) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(¶¶ 11,15). ¶¶ 33- appliance, 298- integrated with existing data structure, 100-storage. See the rejection of claim 1.

19. (Original) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(¶¶ 11,15). ¶¶ 33- appliance, 298- integrated with existing data structure, 100-storage. See the rejection of claim 1.

Raskin teaches user activation in ¶¶ 11,15:
Selecting an old selection can make it into the new selection and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection can be decreased by one in the order. A command that interchanges the current selection and the next most recent selection can be provided. A command that operates to change the order of selections can be provided. The apparatus can be operable to allow a user to create multiple selections that overlap when displayed. A command that coalesces at least two selections as the new selection can be provided. Commands can take any number of selections as arguments can be provided. Typing may not replace selected text or cause the current selection to become unselected. An undo and a redo command may be provided, wherein the undo and redo commands apply to the user actions of making and adjusting selections as well as to other user actions. The undo and redo commands can each have a dedicated key. The undo command can have a dedicated key and the redo has the same key and is activated only when a quasimode key is also held down.

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection.

The sequence of characters representing a command may be the same whether in the form of a menu item, a button, or a typed command The means to distinguish some subset of the content from the remainder of the content may be to create selections, and where when a new selection is created the selection that until then had been the new selection is not unselected but becomes the "old selection", and can be used as a selection by those commands that are designed to affect or use the old selection. The process of creating old selections may iterate so that there is a sequence of older selections, forming a last-in, first-out stack of selections. The old selection may have a distinctive highlight to distinguish it from the new selection. Each selection may have a distinctive highlight and/or label so that its place in the sequence can be observed by the user. The highlights of older selections may be progressively lighter in color or have some other readily-perceptible gradient. Sets of characters or objects can be grouped, that is, made into a set (by being selected and the command key used, or by being clicked on) such that they are all indicated and/or selected or not together. A grouped set of characters may represent the name of a command and clicking on them may cause the command they represent to be executed. Selecting an old selection can make it into the new selection, and all selections in the sequence from the previous new selection to the selection just newer than the selected old selection are decreased by one in the order. Selecting the old selection may make it into the new selection and vice versa. There may be a command that interchanges the current selection and the next most recent selection. Emphasis added.

¶¶ 33- appliance, 298- integrated with existing data structure, 100-storage.
The reference is in the same field of endeavor and address the same or similar problem in software implementation in appliances using algorithmic design and programming for user input conveying a selection of content.
Raskin teaches in the abstract teaches user selection input received through the user interface is used to sequentially update a selection register and sequentially user selections are differentiated within the user interface based on their status within the selection register. In ¶ 22, Raskin teaches undo and redo commands invoked to apply to its process of making and adjusting selections as well as to other operations and commands for improved processing. 
 Raskin teaches reset in cooking processes to address processing issues for cooking processes making the appliance more versatile in the preparation of food products.
The claim differs in the particular physical control element and particular physical reset control element.
Hirata teaches such conventional element in (108, fig 19,20,21, 129, 227,229, c 1 l 10-c 2 l 20, ,fig 2, 10,11,12,) and such conventional physical reset control element in (133-reset,arrow keys 224,set 132,back key 13, next key 14,index key 16,bookmark key 15,sensor 84 temperature,humidity).
The advantage is use of conventional elements.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary each of the inputs of Raskin by supplementing such for inputs as taught by Hirata for use of conventional elements. 
All that happened here is that the claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
References are to Hirata.
2. (Original) The household appliance of claim 1, wherein the sequence of recently made modifications includes the at least one operating parameter modified by the at least one physical control element(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

3. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset a number of modifications most recently made from the plurality of modifications of the at least one operating parameter made using the at least one physical control element to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

4. (Previously presented) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of an actuation of the at least one physical control element(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45,c 8 l 5-10).

5. (Original) The household appliance of claim 1, wherein the at least one operating parameter is modified as a result of a number of actuations of the at least one physical control element carried out consecutively, wherein the number of actuations are carried out consecutively within the predefined period of time(press set button 132,227, c 1 l 50-60,219,press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to ,c 8 l 5-10, c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again, c 10 l 50-67 predetermined period of time).

6. (Original) The household appliance of claim 5, wherein the predefined period of time is at least three seconds(fig 5, c 7 l 10-15 3 sec).

7. (Original) The household appliance of claim 1, wherein the predefined period of time is approximately five minutes(c 10 l 25-30 “displayed” five minutes is implicit,l 50-60).

8. (Original) The household appliance of claim 1, wherein the at least one most recently made modification is resettable after the household appliance has been switched off, up to another predefined period of time(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

9. (Previously presented) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one most recently made modification and to restore the at least one most recently made modification by actuation of the physical reset control element(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

10. (Original) The household appliance of claim 1, further comprising a memory device coupled to the physical reset control element, the memory device being configured to store the at least one operating parameter with each modification which it undergoes(press key 15 c 7 l 25-45, fig 4,5 chronological order most recent first, jump to and display screen frequently referred to and whenever necessary, memory 87,ROM 81d,temporary storage  memory 81a, 88a,microcomputer 81).

11. (Original) The household appliance of claim 10, wherein the at least one operating parameter is at least one current period of time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time, fig 2,19,20,21,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

12. (Previously presented) The household appliance of claim 10, wherein the memory device is configured to automatically erase storage of the at least one most recently made modification, when the at least one operating parameter has not been changed by the modification(c 11 l 1-2 switched back to initial state by end key, c 4 l 30-35 erased,cancel key 20,219,c 7 l 9-25,c 11 l 45-50 erased).

13. (Original) The household appliance of claim 1, further comprising a cooking device with a cooktop(c 1 l 5-15 cooking apparatus with operational panel, implicit).

14. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of adjustment of a heat setting, adjustment of a zone addition, adjustment of a heat boost and adjustment of a timer time(c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key).

15. (Previously presented) The household appliance of claim 1, wherein the household appliance is a cooking appliance, and wherein the operating parameter is selected from the group consisting of activation of a timer 43g , activation of a roasting sensor system (84, c 4 l 15-30), activation of an automatic program system 1217,15, activation of a selection/menu button 12,227,18,19, activation of a child lock G1,alarm 85, activation of a wipe protection (c 12 l 5-25 clean, boundary fig 43, cleaning key)and activation of a hotplate by actuating a main switch(4, fig 8,fig 14 A-14H, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 25 cooking cycle, fig 2,19,20,21, sensor 84 temperature,humidity, c 1 l 10-c 2 l 20-cooking cycle,conditions and progress of cooking c 4 l 65- c 5 l 30 cooking cycle,current time,c 10 l 25-30 heating time displayed, l 60-67 heating time set displayed,extend key,43g).

16. (Original) The household appliance of claim 1, wherein the at least one physical control element is a control panel (fig 2,8,9,12B,13,19-21)of a sensor array (84,fig 1) and the physical reset control element is a control area of the sensor array(fig 2,8,9,12B,13,19-21).

17. (Currently amended) A method for operating a domestic appliance, comprising: receiving, via at least one physical control element, a sequence of two or more inputs to modify at least one operating parameter of the domestic appliance; receiving a reset input via a physical reset control element actuated by a user; and resetting, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time. See the rejection of claim 1.

18. (Original) The method of claim 17, wherein the most recently made modification is resettable at least during normal operation(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a).

19. (Currently amended) A household appliance, comprising: a cooking device; at least one physical control element operable to input a sequence of a plurality of modifications, each of which modify at least one operating parameter of the cooking device; and a physical reset control element configured to be actuated by a user and to reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications, wherein the at least one most recently made modification is carried out within the predefined period of time(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a) (c 10 l 50-67 predetermined period of time).See the rejection of claim 1.

20. (Previously presented) The household appliance of claim 1, wherein the physical reset control element is configured to, in response to actuation of the physical reset control element, reset the at least one most recently made modification from the sequence of recently made modifications to return a value of the at least one operating parameter to a prior setting(c 1 l 35-45,55-65 already selected item/switching to previous and next screen using reset/arrow keys, c 5 l 5-10 backward screens thus far displayed using back key 13,c 7 l 25-40,c 1 l 40-65 switch to previous and next screens, 43g, fig 14C,c 8 l 1-10 displayed again,c 7 l 25-45,fig 4,5 chronological order most recent first, jump to and display screen frequently referred to,c 8 l 5-10 back key 13, 79a). See the rejection of claim 3.
The prior art made of record and not relied upon is considered pertinent to appellant's disclosure. 
Yung (US 5967021) teaches this to be conventional in fig 3 col 6 lines 1-35 for reset 31 starting with step S1:

    PNG
    media_image4.png
    833
    381
    media_image4.png
    Greyscale

Payne et al (US 4633067) also teaches this in fig 7 col 12 l 10-67 and a predetermined time of 8,5 sec.

    PNG
    media_image5.png
    691
    480
    media_image5.png
    Greyscale

These references teach resetting loads for a cooktop or microwave oven using separate external means to initial or some initial point in a timing sequence from a transient event using stored programming. These disclosures teach or suggest the claimed recitations which track single modification of an operating parameter in ¶¶ 9, 20, 63, and 65 of Appellant’s specification such as on-off events/time modification.
The references are in the same field of endeavor and directed to the same or similar problem.
 See Baier (US 7786400) col 4 l 15-25,col 2 l 29-35-cooktop; Young (US 4403302) fig 2-4C,col 3 l 15-col 4 l 20-erase; Egenter (US 8581137)fig 1-2 heating devices.
See US 6396032 col 3 l15-40,col 6 l 5-45; 6953919 re emit information back and reference 6320169; 7012220 back button 175; 7786400 col 4 l 15-30 time for reset.
All that happened here is a combination of familiar elements according to known methods doing no more than yielding predictable results.  
(2) Response to Argument
References are to the Brief where applicable.
Summary
	Appellant has not responded to the double patenting rejection or the claim interpretation under § 112(f) directed to the phrases “memory device” and “cooking device”. The claims are interpreted using BRI.
Appellant responds to the § 112(b) rejection tracks the claim interpretation under §112(f). There is no clear structure for a memory device for all cooking devices. No programming or algorithms are disclosed in the Specification. Appellant’s remarks (Appeal Br. 12) to Spec. ¶¶ 20, 27, and 28 for a memory device are not definitions having reasonable clarity, deliberateness, and precision because generalizations at best relying upon known constructions for “simple resetting implementation.” Id. ¶¶ 27, 28. Any household appliance is a cooking device Id. ¶ 34. These recitations lack description for implementation, regardless of household appliance/cooking device, memory device, software or hardware or food.  The combinations are innumerable; thus rendering the claims vague and indefinite.
Rejections are under § 102(b) as being anticipated by or unpatentable over applied references. Independent claims 1 to a household appliance, 17 to a method of operating a household appliance, and 19 also to a household appliance are argued together. Appeal Br. 14, 33, 36, 42. 
Appellant argues the recitation or similar recitation in independent claims:
physical control element operable to input a sequence of a plurality of modifications…

a physical reset control element configured to, in response to actuation of the physical reset control element by a user, reset, within a predefined period of time, at least one most recently made modification from a sequence of recently made modifications,

wherein the at least one most recently made modification is carried out within the predefined period of time. Appeal Br. 15.

A control element/ reset control element can be a button, switch, slider, or control panel. Spec. ¶¶ 7, 8. The reset element can be equipped with a repeat function. Id. 10, 52. The latter paragraph teaches increasing settings multiple times. Reset has no specific definition and includes repeat and restore which can occur after switch-off or switch-on.  Id. 17–18, 72. A user can be an operator of a control panel. Id. 3.
Such elements are known in the art as noted in the rejections. Certain claims are anticipated by Hirata, Denny, and Raskin.
Back buttons and undo and redo elements are known to be reset, replaced, or restored by a user or operator during operation or switch-on or off. This may be illustrated by a conventional tool bar for a computer display or appliance device (illustrative only):                  
  
    PNG
    media_image6.png
    146
    296
    media_image6.png
    Greyscale

 Denny in the abstract and c 5 l 30-c 6 l 45 teaches a sequence of heating reset process for a cooking device similar to the base reference. Also see c 2 l 49-55 and c 1 l 40-60 for user input of STOP state and fig 4 routine 215, 245, 240, 250, 255. The STOP state resets cooking routine by a user, that is, user activated. Raskin teaches user activation in ¶¶ 11, 15. ¶ 33 teaches an appliance and ¶ 298 teaches integration with an existing data structure 100 which is a memory device. An undo and redo command can be provided for selecting old or former selections. Final Rej. 20–21. Li teaches this too, as does Maher Id. 
See Yung fig 3, c 6 l 1-35 for reset 31 starting with step S1 and Payne fig 7 c 12 l 10-67. These references teach resetting loads for a cooktop or microwave oven using separate external means to initial or some initial point in a timing sequence from a transient event using stored programming. Final Rej. 27–30. These disclosures teach or suggest the claimed recitations which track single modification of an operating parameter in ¶¶ 9, 20, 63, and 65 of Appellant’s specification, such as on-off events/time modification.
Applied references are in the same field of endeavor or reasonably pertinent to the problem faced by the inventor.
All that happened here is that the claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Rejections and Claim Interpretation
Double Patenting and § 112(f) Claim Interpretation 
Appellant has not responded to the double patenting rejection of claims 1-20 or the claim interpretation under § 112(f) directed to the phrases “memory device” in claims 9,10-11,12 and “cooking device” in claim 19.. The claims are interpreted using BRI.
Rejection under § 112(b) of Claims 9, 10-11, 12, 19
Appellant responds to the § 112(b) rejection for failure to potentially point out and distinctly claim the subject matter which applicant regards as the invention because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the subject two phrases. 
There is no clear linked corresponding structure for the subject recitations. There is no clear structure for a memory device for all cooking devices. No programming or algorithms are disclosed. 
Appellant’s remarks (Appeal Br. 12) to Spec. ¶¶ 20, 27, and 28 for a memory device are not definitions having reasonable clarity, deliberateness, and precision because generalizations at best relying upon known constructions for “simple resetting implementation.” Id. ¶¶ 27, 28. Any household appliance is a cooking device Id. ¶ 34. These recitations lack description for implementation regardless of household appliance/cooking device, memory device, software or hardware or food.  The combinations are innumerable.
"In the patentability context, claims are to be given their broadest reasonable interpretations . . . [and] limitations are not to be read into the claims from the specification."  In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993) (citations omitted).  Any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention."  Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998); see also Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1381 (Fed. Cir. 2008) ("A patentee may act as its own lexicographer and assign to a term a unique definition that is different from its ordinary and customary meaning; however, a patentee must clearly express that intent in the written description.").  Absent an express intent to impart a novel meaning to a claim term, the words take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.  Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003) (citation omitted). 
Here Appellant’s control element/ reset control element can be a button, switch, slider, or control panel Spec. ¶¶ 7, 8. The reset element can be equipped with a repeat function. Id. 10, 52. The latter paragraph teaches increases in setting multiple times. Reset has no specific definition and includes repeat and restore which can occur after switch-off or switch-on.  Id. 17–18, 72. A user can be an operator of a control panel. Id. 3.
Section 112’s second paragraph requires that the specification “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.”  35 U.S.C. § 112 ¶ 2.
Due to the need for “particular[ity]” and “distinct[ness],” claim language that “is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention” warrants a rejection under § 112 ¶ 2.  In re Packard, 751 F.3d 1307, 1311, 1313 (Fed. Cir. 2014); see Ex parte McAward, No. 2015-006416, 2017 WL 3669566, at *5 (PTAB Aug. 25, 2017) (precedential); see also In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994) (explaining that “[t]he legal standard for definiteness is whether a claim reasonably apprises those of skill in the art of its scope”); In re Moore, 439 F.2d 1232, 1235 (CCPA 1971) (requiring “a reasonable degree of precision and particularity” in claims).
"In the patentability context, claims are to be given their broadest reasonable interpretations . . . [and] limitations are not to be read into the claims from the specification."  In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993) (citations omitted).  Any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention."  Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998); see also Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1381 (Fed. Cir. 2008) ("A patentee may act as its own lexicographer and assign to a term a unique definition that is different from its ordinary and customary meaning; however, a patentee must clearly express that intent in the written description.").  Absent an express intent to impart a novel meaning to a claim term, the words take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.  Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003) (citation omitted).
The phrases “memory device” and “cooking device” are subject to many different plausible interpretations depending literally on the eye of the beholder.  Therefore, the claimed phrases are vague and indefinite.
About the remarks on page 14, Appellant’s arguments fail from the outset because they are not based on limitations appearing in the claims. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). As here, many of Appellant’s arguments in the Appeal Brief appear to be based on the Specification, rather than the claim language.  Although our “understanding [of] the claim language may be aided by the explanations contained in the written description,” the PTO may not “import into a claim limitations that are not a part of the claim.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Here argument drawn to advantage achieved only for changes that do not lie too far back or for a user not having to remember prior settings are not persuasive. 
Motivation in the references is at least correction of problems or other interruption, not unlike Appellant. 
Appellant’s control element/reset control element can be a button, switch, slider, or control panel.  Spec. ¶¶ 7, 8. The reset control element can be equipped with a repeat function. Id. 10, 52. The latter paragraph teaches increasing settings multiple times. Appellant’s term “reset” has no specific definition and includes repeat and restore which can occur after switch-off or switch-on.  Id. 17–18, 72. That 20 and 12 are separate and separately operated is not a recited difference and not a persuasive remark. Each read on the recitation “resetting at least one most recently made modification from a sequence of recently made modifications.”
About the remarks bridging pages 17 and 18, modification can be completion, cancellation or return to a prior regime. Appellant teaches reset having no specific definition and that it includes repeat and restore which can occur after switch-off or switch-on.  Id. 17–18, 72. Consequently, Appellant teaches cycling resulting from turning on or off of the toaster. 
In response to appellant’s comments on page 21 and as explained above, Appellant’s control element/reset control element can be a button, switch, slider, or control panel. Spec. ¶¶ 7, 8. The reset control element can be equipped with a repeat function. Id. 10, 52. The latter paragraph teaches increasing settings multiple times. Appellant’s term “reset” has no specific definition and includes repeat and restore which can occur after switch-off or switch-on.  Id. 17–18, 72. 
In response to Appellant’s remarks on pages 21 through 23, reliance on the term “reset” is misplaced because the specification does not define that term and actually expands its claim interpretation to include repeat and restore. All of this is encompassed by Appellant’s claims using broadest reasonable interpretation and even Appellant specification. 
Appellant does not point to any evidence of record that the resulting arrangements of the cited references were “uniquely challenging or difficult for one of ordinary skill in the art” or “represented an unobvious step over the prior art.”  Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 418–19 (2007)).  The Examiner’s findings are reasonable because the skilled artisan would “be able to fit the teachings of multiple patents together like pieces of a puzzle” since the skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 420–21.  It is the Examiners position that the claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR, 550 U.S. at 416.
On page 24 of the Appeal Brief Appellant argues that the office action has not adequately explained or articulated the rationale for modifying the references. However pages 15 to 18 of the Final Rejection sets forth emphasized text of each reference to Denny and Raskin, which track claim language.  Both Denny and Raskin teaches improved cooking processes which correct for inadvertence during processing. Citations are set forth in the prior Final Rejection.
The references are in the same field of endeavor and directed to the same or similar problem and to a problem similar to that of Appellant as set forth in paragraph 3 of its publication to correct an incorrect operation of a control element by resetting the control element to an original setting. The references also relate to software implementation in appliances using algorithmic design and programming for user input conveying a selection of content.  
Prior art is analogous where either (1) “the art is from the same field of endeavor, regardless of the problem addressed” or (2) even if the reference is not within the same field of endeavor, “the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Clay, 966 F.2d 656, 658–59 (Fed. Cir. 1992) (citation omitted). Here the references are in the same field of endeavor and reasonably pertinent to the particular problem with which the inventor is involved.
Avoidance tracks that of Denny for ovens and Raskin for appliances. Denny teaches in the abstract a method for continued execution of a heating process after an unintentional interruption. Denny in column 2 lines 50 to 55 teaches an efficient method of storing incremental cooking parameters during execution of a heating process so that if an unintentional reset occurs during the execution of the heating process the last set of valid cooking parameters can be recovered to continue operation of the process from the point before the reset. See c 2 l 49-55 and c 6 l 40-60 for user input of STOP state and fig 4 routine 215,245,240,250,255. The stop state resets cooking routine by a user, that is, user activated. Denny teaches user input as recited in the independent claims. 
Raskin in the abstract teaches user selection input received through the user interface is used to sequentially update a selection register and sequential user selections are differentiated within the user interface based on their status within the selection register. In paragraph 22, Raskin teaches undo and redo commands invoked to apply to its process of making and adjusting selections as well as to other operations and commands for improved processing. 
Both Denny and Raskin teach reset in cooking processes to address processing issues for cooking processes making the appliance more versatile in the preparation of food products. As here, a rationale to combine references also may be found within the references themselves.  See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1365 (Fed. Cir. 2006). 
Appellant’s comments on pages 24 through 26 of the Appeal Brief are unjustifiably restrictive to the disclosure for Denny because in column 2 lines 50 to 55 is taught:
It is another object of the invention to provide an efficient method of storing incremental cooking parameters during execution of a heating process so that if an unintentional reset occurs during the execution of a heating process the last set of valid cooking parameters can be recovered to continue operation of the process from the point before the reset.

About Raskin, the reference is equally applied more broadly than interpreted by Appellant. For example in ¶ 22 is taught:
 In general, in another aspect, this invention provides a user interface where Undo and Redo, however invoked, apply to the process of making and adjusting selections as well as to other operations and commands. 

Neither Denny nor Raskin have disclosure which would impact combining references. Denny is not restricted to malfunction due to radiated EMI, and Raskin is not restricted to user interface for a computer. While Appellant comments about how the references are combined, this points out the brevity of Appellant’s disclosure for programming contained at least in memory to achieve the reset functions. Consequently Appellant’s arguments covering pages 24 through 26 of the Appeal Brief are not persuasive.
About page 30, Li teaches in paragraphs 9 and 10 of its publication implementing an undo method to restore modified program objects to its prior state and to provide data storage for storing object modifications and for facilitating implementation of both an undo of the most recent modification and an undo of a specifically targeted object’s most recent modification. This modification technique relates to the functional capability of the physical reset control element recited in the claims. 
Citations to Maher include disclosure to a control system 24 cooking devices composed of a microcontroller 22, circuit 24 which is reset by microcontroller 22, keypad 44 which communicates with microcontroller 22 and display 54.Maher does teach a physical reset control element configured as claimed. Denny and Raskin have been discussed above. All these teachings are contrary to Appellant’s assertions covering pages 30 to 32. Li and Maher and Denny and Raskin teach a physical reset control element capable of the function recited in the independent claims. The latter references teach modification techniques used to better reestablish or revert cooking processing relative to that desired after perhaps and inadvertence or aberration.     All the references relate to food processing except Maher, but all address improved resetting processing to correct for changes during cooking. 
“[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  A person of ordinary skill in the art, however, is “a person of ordinary creativity, not an automaton.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  
In an obviousness analysis, prior art references must be “considered together with the knowledge of one of ordinary skill in the pertinent art,” In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994), and we “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).   Here the references relate to cooking processes and reestablished operation functions after a change occurs. 
The claimed subject matter exemplifies the principle, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Further the applied art flushes out Appellant’s description outline in the Specification.
For the remarks covering pages 34 and 35, the teachings being used for Yung and Payne are set forth in the citation of related art and that is the context of discussion.
See Yung fig 3, c 6 l 1-35 for rest 31 starting with step S1. The reference relates to an appliance or cooking device having a control system having an external separate means for generating a reset command signal for an interval timeout or restart to some initial point in a programming sequence from which a predetermined sequence of initializing operations is initiated in response to generation of a reset command from which normal operation may begin or resume or activation of the load such as a magnetron associated with an appliance. The operation can be a transient disruption of a timing reference relative to a measuring interval established by an event. The operation may be performed with a stored program. See Payne fig 7 c 12 l 10-67 and a predetermined time of 8.5 seconds. 
These references teach resetting loads for a cooktop or microwave oven using separate external means to initial or some initial point in a timing sequence from a transient event using stored programming. These disclosures teach or suggest the claimed recitations which track single modification of an operating parameter in ¶¶ 9, 20, 63, and 65 of Appellant specification such as on-off events/time modification.
 Yung teaches reset button 31 in figure 2 and in column six lines 5 to 15 teaches pressing button 31 for reset of the control means. A control panel 25 is taught and the automation taught parallels automation disclosed by Appellant for memory area of a memory unit of a central control unit of an appliance. Spec, ¶ 27. Yung and Payne are discussed on pages 28 and 29 of the Final Rejection. These two references are applied for their teachings of return of a value of the at least one operating parameter to a prior setting. It is the combination of references that are being applied. Treating references individually does not address the combination of references.
About the remarks covering pages 41 and 42 drawn to § 103 rejection based on Denny and Raskin, they intuitively incorporate the discussion of Denny and Raskin in preceding rejections. Both references are drawn to cooking devices and contain a physical reset control element capable of functioning according to the claimed recitations.
Cf. In re Preda, 401 F.2d 825, 826 (CCPA 1968) (“it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”).  
The statement of the prima facie case, however, “need not be a full exposition on every conceivable deficiency of a claim.  Rather, its purpose is simply to provide sufficient notice to the applicant to facilitate his effective submission of information.”  Hyatt v. Dudas, 492 F.3d 1365, 1370 (Fed. Cir. 2007) (citation omitted).  Here the rejections satisfy the noted notice. All Appellant seeks to do is avoid consequence of the cited teachings of these references.
Overall it is the position of the PTO that the subject claims are not patentable in the art at least based upon the applied references.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
Frederick Calvetti
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761   
                                                                                                                                                                                                     /JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.